DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 was filed after the mailing date of the Final Rejection on 03/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments to claims 1 and 3-20 is sufficient to overcome the 35 USC 101 rejection set forth in the previous office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-13, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dominquez (US 9,015,963). With respect to claims 1 and 20, Dominquez discloses a weight-bearing structure (shoe wedge 120, see figure 1) of high-heeled footwear (heeled shoe 110), comprising: a heel part (the U-shape bottom surface of the U-shaped body portion 140, see figure 1) linearly contacting the ground; a strut part (support structure 130 with two longitudinally extending wall portions 132 that are biased towards one another) extending from the heel part; and a sole cover part (top surface of body portion 140  which is shaped to contact the portion of the sole 114 of the shoe that is above the ground when the heel 112 of the shoe 110 is secured in the opening 134 defined by the support structure 130 of the shoe wedge 120); extending from the strut part, wherein the heel part (U-shaper bottom surface of body portion 140 which curves .
	With respect to claims 3-5, 8-13, Dominquez discloses wherein the heel part is formed to have a width of 2.12 cm or more (see figure 1); wherein the strut part includes two or more struts (support structure 130 with two longitudinally extending wall portions 132 that are biased towards one another); wherein the struts are disposed to be parallel or symmetrical to each other (support structure 130 with two longitudinally extending wall portions 132 that are biased towards one another); wherein a heel strike part (most rear part of the curved bottom surface of the body portion 140) is provided in a rear region of the heel part; wherein the heel strike part is formed at one side of a rear region with respect to a center of the rear region (away from opening 134); wherein the strut part is formed to have a forward curved shape (support structure 130 with two longitudinally extending wall portions 132 that have forward curved shape, see figure 2); wherein a curvature of the posterior portion (outer surface having bigger radius of curvature than the inner surface) of the strut part is greater than that of an anterior portion (inner surface) thereof; wherein the sole cover part extends from the heel to the foot-arch part or to a foot-ball part, or extends to cover the whole sole of the foot (top surface of body portion 140  which is shaped to contact the portion of the sole 114 of the shoe that is above the ground when 
	With respect to claims 15-16, Dominquez discloses wherein the sole cover part (top surface of body portion 140  which is shaped to contact the portion of the sole 114 of the shoe that is above the ground when the heel 112 of the shoe 110 is secured in the opening 134 defined by the support structure 130 of the shoe wedge 120) extends from the heel to a foot-arch or to a foot-ball, or extends to cover the whole sole of the foot; the strut part (130) and the sole cover part are connected by a connecting part (body portion 140); and a space part is provided between the sole cover part and the strut part; and wherein the connecting part is formed to have a curved shape (see figure 2).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dominquez. Dominquez as described above discloses all the limitations of the claims except for the shape of the struts and wherein at least a portion of the heel part protrudes more than a width of the sole cover part when viewed in a plan view; wherein a gap is provided between the heel part and the ground contacting part. 
With respect to claim 6 and the shape of the struts being different from one another, it would have been obvious to one of ordinary skill in the art and as a matter of design choice to make the struts with different shaper, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	With respect to claim 14 and the size of the heel part (bottom surface), it would have been an obvious to one of ordinary skill in the art and a matter of design choice to make the bottom platform of Dominquez to protrude more than a width of the sole cover part (top surface) when viewed in a plan view, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dominquez in view of Dack. Dominquez as described above discloses all the limitations of the claims except for wherein a ground contacting part, which linearly contacts the ground in midstance, is coupled to the heel part. Dack discloses a weight-bearing structure of high-heeled footwear wherein a ground contacting part (leather top piece 5 releasably attached to the bottom of the bottom platform), which linearly contacts the ground in mid-stance, is coupled to the heel part (bottom platform). It would have been obvious to one of ordinary skill in the art to couple a ground contacting part to the heel part of Dominquez  which linearly contacts the ground in midstance, as taught by Dack to protect the bottom surface of the heel part from wear and tear.
Allowable Subject Matter
Claims 7, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
07/07/2021